  Case: 1:18-cv-05587 Document #: 805 Filed: 10/02/20 Page 1 of 5 PageID #:17601




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                              )
 UNITED STATES SECURITIES                     )
 AND EXCHANGE COMMISSION,                     )
                                              )
                     Plaintiff,               )       Civil Action No. 18-cv-5587
                                              )
 v.                                           )       Hon. John Z. Lee
                                              )
 EQUITYBUILD, INC., EQUITYBUILD               )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,               )
 and SHAUN D. COHEN,                          )
                                              )
                     Defendants.              )
                                              )

            JOINT STATUS REPORT REGARDING PENDING MOTIONS

      Pursuant to this Court’s September 23, 2020 Order (Dkt. No. 801), the Receiver, the

Institutional Lenders, and the SEC provide the following update regarding current Pending

Motions.

      A.     Receiver’s Motion for Approval of Process for Resolution of Disputed Claims.
             (Dkt. No. 638)

             1.     Briefing completed. (Dkt. Nos. 708, 718, 720, 744, 693)

             2.     Oral arguments on July 15, 2020, August 13, 2020, and September 23, 2020.
                    (Dkt. Nos. 745, 762, 801)

             3.     Open issues include:

                    a.     Framework and procedures for summary proceedings for resolution
                           of claims, such as notice, discovery, position statements, hearings,
                           and related timeframes.

                    b.     Standard discovery requests (to be submitted separately by October
                           2, 2020).

                    c.     Electronic discovery of Equity Build documents (to be submitted
                           separately by October 9, 2020).


                                             1
Case: 1:18-cv-05587 Document #: 805 Filed: 10/02/20 Page 2 of 5 PageID #:17602




                 d.     Approval of vendor to host claims documentation repository and
                        coordinate transfer to claimants in each tranche on a property-by-
                        property basis.

                 e.     Receiver’s request for lien (fully briefed on the Receiver’s Motion,
                        with additional case law and detailed briefing regarding the
                        Receiver’s lien requests in the briefs on the Seventh and Eighth fee
                        applications set forth below).

    B.    Receiver’s Eighth Motion to Confirm the Sale of Certain Real Estate and for the
          Avoidance of Certain Mortgages, Liens, Claims, and Encumbrances. (Dkt. No.
          712)

          1.     Motion involves three properties: 6949-59 S. Merrill Ave., 7600-10 S.
                 Kingston Ave. and 7656-58 S. Kingston Ave.

          2.     Briefing completed. (Dkt. Nos. 721, 728, 730, 732, 734, 739, 746, 747, 748,
                 763, 772)

          3.     Southside’s Motion to Strike Ventus’ Supplemental Reply. (Dkt. Nos. 763,
                 772, 782)

          4.     Resolution of the objections should also resolve the issue associated with
                 release of monies held in escrow on three properties subject to this motion.
                 (Dkt. Nos. 721, 739, 746)


    C.    Remaining Elements of Receiver’s Ninth Motion to Confirm the Sale of Certain
          Real Estate and for the Avoidance of Certain Mortgages, Claims Liens, and
          Encumbrances. (Dkt. No. 749)

          1.     The Ninth Sale Motion is subject to Certain Mortgagees’ Objections to
                 Ninth Sale Motion (Dkt. No. 769) and the pending Motion for Oral
                 Argument on Receiver’s Ninth Motion to Confirm Sales (Dkt. No. 770)

          2.     Two properties remain and are subject to the Certain Mortgagees’
                 Objections: 1131 E 79th Pl and 6250 S Mozart St.

          3.     Briefing completed. (Dkt. Nos. 769, 787, 790)


    D.    Remaining Elements of Receiver’s Second Motion for Restoration of Funds
          Expended for the Benefit of Other Properties. (Dkt. No. 749)

          1.     One objection remaining relates to two properties: 5450 S Indiana Ave and
                 7749 S Yates Blvd. (Dkt. No. 764); briefing on this objection completed
                 (Dkt. No. 791)

                                          2
  Case: 1:18-cv-05587 Document #: 805 Filed: 10/02/20 Page 3 of 5 PageID #:17603




       E.     Receiver’s Seventh and Eighth Interim Applications and Motions for Court
              Approval of Payment of Fees and Expenses of Receiver and Receiver’s Retained
              Professionals (Dkt. Nos. 755 & 778). These pleadings are listed together because
              the objections/replies to the Eighth Application/Motion incorporate the
              objections/replies to the Seventh Application/Motion.

              1.      Mortgagees’ objections to Receiver’s Seventh Interim Application (Dkt.
                      Nos. 777, 781) and Receiver’s Eighth Interim Application (Dkt. No. 792)

              2.      SEC’s Reply in Support of Receiver’s Seventh Fee Application (Dkt. No.
                      797)

              3.      Receiver’s Combined Response to Objections to Seventh and Eighth Fee
                      Applications. (Dkt. No. 800)

              4.      SEC’s Reply in Support of Receiver’s Eighth Fee Application. (Dkt. No.
                      803)

       F.     (Corrected) Motion for Priority Determination and Turnover of Sale Proceeds
              (#785)

              1.      Related to two properties located at: 7110 S Cornell Ave and 6751 S Merrill
                      Ave.

              2.      Receiver’s response to motion due 10/2/2020.


Dated: October 2, 2020                                  Respectfully submitted,

 /s/ Michael Rachlis                                    /s/ Benjamin Hanauer
 Michael Rachlis (mrachlis@rdaplaw.net)                 Benjamin J. Hanauer (hanauerb@sec.gov)
 Jodi Rosen Wine (jwine@rdaplaw.net)                    Timothy J. Stockwell (stockwellt@sec.gov)
 Rachlis Duff & Peel, LLC                               175 West Jackson Blvd., Suite 1450
 542 South Dearborn Street, Suite 900                   Chicago, IL 60604
 Chicago, IL 60605                                      Phone (312) 353-7390; Fax (312) 353-7398
 Phone (312) 733-3950; Fax (312) 733-3952
                                                        Attorneys for Plaintiff
 Attorneys for Kevin B. Duff, Receiver                  U.S. Securities and Exchange Commission


 /s/ Ronald A. Damashek               .
 Ronald Damashek (rdamashek@stahlcowen.com)
 Stahl Cowen Crowley Addis LLC
 55 West Monroe Street, Suite 1200
 Chicago, IL 60603
 Phone (312) 377-7858; Fax (312) 423-8160


                                               3
 Case: 1:18-cv-05587 Document #: 805 Filed: 10/02/20 Page 4 of 5 PageID #:17604




Counsel for Citibank N.A., as Trustee for the
Registered Holders of Wells Fargo Commercial
Mortgage Securities, Inc., Multifamily Mortgage
Pass-Through Certificates, Series 2018-SB14;
Midland Loan Services, a Division of PNC Bank,
National Association; Thorofare Asset Based
Lending REIT Fund IV, LLC; and Liberty EBCP,
LLC




                                            4
  Case: 1:18-cv-05587 Document #: 805 Filed: 10/02/20 Page 5 of 5 PageID #:17605




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I caused the foregoing Joint Status Report

Regarding Pending Motions to be electronically filed with the Clerk of the Court for the United

States District Court for the Northern District of Illinois, Eastern Division, by using the CM/ECF

system which will serve via e-mail notice of such filing to all counsel registered as CM/ECF users.

       I further certify that I caused true and correct copies of the foregoing to be served upon

Defendant Jerome Cohen (jerryc@reagan.com) by electronic mail.



                                                     /s/ Michael Rachlis

                                                     Michael Rachlis
                                                     Rachlis Duff & Peel, LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, IL 60605
                                                     Phone (312) 733-3950
                                                     Fax (312) 733-3952
                                                     mrachlis@rdaplaw.net




                                                5
